Fourth Court of Appeals
                                San Antonio, Texas
                                    September 22, 2021

                                   No. 04-21-00345-CR

                       EX PARTE Vanessa Marie VILLANUEVA

                 From the 216th Judicial District Court, Kerr County, Texas
                                 Trial Court No. A1523-1
                     Honorable Albert D. Pattillo, III, Judge Presiding


                                      ORDER

      The Appellant's Motion to Withdraw, Cynthia Orr, as Counsel is hereby GRANTED.




                                                 _________________________________
                                                 Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of September, 2021.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court